IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


CHARLES PICARELLA JR.,                :   No. 80 MAP 2016
                                      :
                 Appellant            :   Appeal from the Order of the
                                      :   Commonwealth Court at No. 385 MD
                                      :   2015 dated June 8, 2016, exited June 9,
           v.                         :   2016.
                                      :
                                      :
COMMONWEALTH OF PENNSYLVANIA          :
DEPARTMENT OF CORRECTIONS,            :
                                      :
                 Appellee             :


                                 ORDER


PER CURIAM                                      DECIDED: December 28, 2016
     AND NOW, this 28th day of December, 2016, the Order of the Commonwealth

Court is AFFIRMED.